Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Lisa Haile at 858-677-1456 on May 11, 2022.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 21-23 are cancelled.  

Double Patenting
The nonstatutory double patenting rejections are withdrawn, since the applications, No. 17/252674 and No. 17/253455 have later filing dates (Dec. 15, 2020 and Dec. 17, 2020, respectively) and have not been issued.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments with respect to Hyde not teaching the claimed method of introducing intact mitochondria to human CD34+ bone-marrow cells see Remarks, filed Apr. 15, 2022, with respect to the rejections under 35 USC §103 over Hyde have been fully considered and are persuasive.  The rejections under 35 USC §103 over Hyde have been withdrawn. 
Specifically, Applicant argues that Hyde discloses methods of modifying an eukaryotic cell by providing an exogenous mitochondria using a carrier, by endocytosis, injection or electroporation and Hyde discloses three prophetic methods for inserting the exogenous mitochondria into the cells which involve cellular fusion of mitochondria derived from platelets into mesenchymal stem cells, insertion of exogenous mitochondrial DNA derived from lymphocytes into myoblasts by protein mediated transfection and insertion of mitochondria into embryos by injection (Remarks pg. 8-9 bridging para.).  Applicant argues that the methods disclosed by Hyde of providing mitochondria to cells require the use of aids and that the presently claimed method requires the isolated mitochondria to be incubated with the cells and that the cells are enriched with the isolated mitochondria by fusion or entry of the mitochondria during incubation (Remarks pg. 9 para. 1).  In addition, Applicant argues that the claims have been amended to recite “isolated human functional mitochondria” which refers to intact mitochondria that are obtained from subjects not afflicted with a mitochondrial disease and that the phrase, “conditions allowing the human functional mitochondria to enter the human bone-marrow cells” refers to parameters such as time, temperature and proximity between the mitochondria and the bone marrow cells that are identifiable by one of ordinary skill in the art as described in the specification in 0067 (Remarks pg. 9 para. 2).  Applicant notes that Example 5 provides illustrative conditions such as the density of the cells, temperature, and time to show that the cells and mitochondria were incubated to allow entry of the mitochondria into the cells without an aid of a carrier or injection (Remarks pg. 9 para. 3).  Example 5 demonstrates that intact mitochondria entered bone marrow cells when mouse bone marrow cells are first mixed with different amounts of mitochondria, then either allowed to stand for 5 min at room temperature or centrifuged for 5 min at 8,000 g at 4°C, and then incubated for 15 hours (Remarks pg. 9 para. 4).  The claims are directed to a method of introducing functional mitochondria to an intact cell by co-incubating the two components together.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, and 9-20 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632